Citation Nr: 1428464	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to March 21, 2013, and a rating in excess of 70 percent beginning March 21, 2013, for major depressive disorder with insomnia and panic disorder.  

2.  Entitlement to a rating in excess of 10 percent prior to March 21, 2013, and a rating in excess of 30 percent beginning March 21, 2013, for migraine and tension headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 21, 2013.  


REPRESENTATION

Appellant represented by:  North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1975. 

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 50 percent rating assigned for the Veteran's service-connected psychiatric disability and the 10 percent rating assigned for her for migraine and tension headaches, and denied entitlement to a TDIU.  By a May 2013 decision the RO granted an increased rating of 70 percent for the psychiatric disability, an increased rating of 30 percent for the headaches, and entitlement to a TDIU, all effective March 21, 2013.  These grants did not satisfy the Veteran's appeal.

The Board also notes that in written argument submitted in June 2013, the appellant identified herself as a pro se appellant.  The record reflects that she appointed the North Carolina Division of Veterans Affairs to represent her in July 2008.  The record does not reflect that she has revoked that appointment or that that organization has withdrawn its representation of the appellant.  If the appellant desires to revoke the appointment, she should submit a statement to that effect to VA. 

The record in this case consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

In the Veteran's March 2009 claim submission she also raised a claim of entitlement to special monthly compensation based on her need for aid and attendance due to her service-connected disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

The Veteran has contended that she is entitled to increased evaluations for her major depressive disorder with insomnia and panic disorder, and for her migraine and tension headaches.  In her November 2009 claim she stated that she was granted Social Security Administration (SSA) disability benefits.  While the RO made a first request for SSA records in November 2008, it does not appear that there was any follow-up. Thus, further efforts should be undertaken to obtain these SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At her March 2013 VA neurological examination addressing her headaches, the Veteran reported that she had ceased work as a therapy aid with a home health agency after experiencing heart failure and passing out at work.  She reported that she was hospitalized for a month following this episode.  Records pertaining to this hospitalization could be support of the Veteran's TDIU claim.  Hence, these hospitalization records should be sought.  

Also at the March 2013 VA neurological examination, the Veteran reported being hospitalized twice in the past year for "intractable migraine."  Records of these hospitalizations also should be obtained.

Associated with a VA hospitalization, an April 2009 nursing care note indicates that the Veteran was being prescribed medication both by VA and by a private care provider.  Records of her private medical care may be relevant to the claims and should be sought.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain from the SSA a copy of its decision awarding the Veteran disability benefits and of the records upon which the award was based. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  This should include records pertaining to her recent hospitalizations for migraines, her hospitalization in 2004 when she stopped working, and  private treatment or hospitalization records from Mathews Family Physicians in Mathews, North Carolina; Duke University Medical Center; Durham Regional Hospital; and Presbyterian Pulmonary and Critical Care in Charlotte, North Carolina.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


